Citation Nr: 0729177	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  03-14 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the veteran filed a timely Substantive Appeal to 
perfect an appeal of a January 1991 rating action that denied 
a rating in excess of 10 percent for residuals of a gunshot 
wound of the right calf.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel





INTRODUCTION

The veteran served on active duty from January 1946 to 
January 1954, including combat service during the Korean 
Conflict, and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

When this matter was previously before the Board in April 
2004, the Board found that the veteran did not file a timely 
Substantive Appeal as to the RO's January 1991 rating action 
that denied entitlement to an increased evaluation for 
residuals of a gunshot wound injury of the right calf and 
dismissed his appeal.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court), which in 
an April 2006 order, vacated the Board's April 2004 decision 
and remanded the case for additional proceedings.  

When this matter was again before the Board in December 2006, 
it was remanded for further adjudication, which has been 
accomplished.

In a statement received at the RO in July 2007, the veteran 
filed an informal claim seeking entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  To date, VA has not 
adjudicated this claim and it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In January 1991, the veteran was notified of a January 9, 
1991, rating decision that denied an increased rating for 
residuals of a gunshot wound of the right calf.  

2.  A Notice of Disagreement (NOD) with the denial was 
received by the RO on January 31, 1991.  

3.  The Statement of the Case (SOC) was sent to the veteran 
on June 11, 1991, with instructions for perfecting an appeal.  

4.  On July 26, 1991, the veteran requested an extension of 
the time to file a Substantive Appeal to perfect an appeal of 
the claim for an increased rating for residuals of a gunshot 
wound of the right calf pending the outcome of an amended 
claim seeking a compensable rating for residuals of a gunshot 
wound to the right upper arm.  

5.  In a Supplemental Statement of the Case (SSOC) issued to 
the veteran on June 26, 2007, the RO denied the veteran's 
request for an extension of time to file a Substantive Appeal 
to perfect his appeal of the January 9, 1991, rating decision 
that denied an increased rating for residuals of a gunshot 
wound of the right calf on the basis that good cause was not 
shown.

6.  Good cause has not been shown to extend the period for 
filing a Substantive Appeal of the January 9, 1991, rating.

7.  At no time since VA issued the veteran an SOC on June 11, 
1991, has the veteran filed a Substantive Appeal to perfect 
an appeal of the RO's January 9, 1991, rating decision.


CONCLUSION OF LAW

A timely Substantive Appeal from the January 1991 denial of 
an increased rating for residuals of a gunshot wound injury 
of the right calf was not filed.  38 U.S.C.A. § 7105(a), 
(d)(3) (West 2002); 38 C.F.R. §§ 3.109(b), 20.202, 20.302(b), 
20.303, 20.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

In light of the contentions offered by the veteran, and 
especially, those advanced by his attorney, who has 
represented him since 1999, the Board finds that the veteran 
has demonstrated his affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate his 
claim.  Thus, the purpose of the notice, to ensure that he 
had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated because he had 
actual knowledge of what was necessary to substantiate his 
claim prior to the Board's consideration of this matter, 
ensuring the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d. 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (holding that 
actual knowledge by the claimant cures defect in notice); see 
also Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

In reaching this determination, the Board observes that the 
veteran's attorney has represented him since 1999, and the 
Court has held that in determining whether prejudice resulted 
from insufficient notice, a claimant's representation by 
counsel, although it does not alleviate VA's obligation to 
provide complaint notice, must be considered in determining 
whether he has been prejudiced.  See Overton v. Nicholson, 20 
Vet. App. 427, 438 (2007).  The Overton Court noted that 
ethical obligations require that an attorney communicate and 
zealously represent a client's interest, and added, "[I]t is 
not unreasonable to conclude that an appellant's attorney is 
acting with the full authority and knowledge of his client 
and thus, to attribute to his client, the attorney's actions 
and communications.  Id. at 438; see also Medrano v. 
Nicholson, 21 Vet. App. 165, 172 (2007).

The Board further finds that a reasonable person could be 
expected to understand what was needed to substantiate the 
claim and thus the essential fairness of the adjudication was 
not frustrated.  Thus, even assuming a notice error, the 
Board concludes the error was harmless.  See Medrano v. 
Nicholson, 21 Vet. App. at 170; Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  Indeed, in a signed, July 2007 
statement that responded to the RO's June 2007 SSOC, the 
veteran requested that his appeal be forwarded to the Board 
as soon as possible.

Finally, because this issue is wholly procedural, VA has no 
duty to assist obligations in this matter.

Background and Analysis

In a January 9, 1991, the RO denied entitlement to an 
increased rating for residuals of a gunshot wound injury of 
the right calf.  On January 16, 1991, the veteran was 
notified of the determination and of his appellate rights.  

On January 31, 1991, the veteran filed an NOD at the RO 
challenging the January 9, 1991, rating decision.  An SOC was 
sent to the veteran on this issue on June 11, 1991.  The 
veteran was advised that he would need to complete and file 
an enclosed VA Form 9 (Substantive Appeal) to perfect his 
appeal.  Instructions indicating what he needed to do, how 
much time he had to do it, and how to obtain assistance were 
included.  He was also advised as to what to do if he 
required more time.  

In July 1991, the veteran submitted a statement indicating 
that he wanted to "amend" his claim to include the issue of 
entitlement to an increased rating for residuals of a gunshot 
wound injury of the right upper arm.  He requested a 
deferment of the issue of entitlement to an increased rating 
for residuals of a gunshot wound injury of the right calf in 
light of his amended claim.  In an October 8, 1991, rating 
decision, the RO denied entitlement to a compensable rating 
for the veteran's residuals of a gunshot wound injury of the 
right upper arm.  

Subsequent claims were filed by the veteran and appealed to 
the Court.  The parties filed an August 30, 1999, joint 
motion for remand in which they raised the issue as to 
whether the veteran had perfected an appeal of his claim 
seeking an increased rating for the residuals of his gunshot 
wound injury of the right leg.  In April 2000, the Board 
remanded the issue to the RO to consider whether the veteran 
had filed a timely Substantive Appeal.  

In an August 2002 rating decision, the RO concluded that a 
timely Substantive Appeal was not submitted, and in October 
2002, the veteran filed an NOD challenging the timeliness 
determination.  

In January 2003, the Board remanded the issue of whether a 
timely Substantive Appeal was submitted concerning the issue 
of entitlement to an increased rating, residuals of a gunshot 
wound injury of the right calf.  The issue was remanded 
because of the RO's failure to issue an SOC after the veteran 
filed a timely NOD to the issue.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  

In March 2003, the RO issued the veteran an SOC on the 
timeliness of the Substantive Appeal concerning the 1991 
rating action.  In April 2003, the veteran filed a 
Substantive Appeal on the timeliness issue.  

In an April 2004 decision, the Board denied the veteran's 
claim on the basis that the veteran did not file a timely 
Substantive Appeal with respect to the January 1991 rating 
action that denied an increased evaluation for residuals of a 
gunshot wound of the right calf.

The veteran again appealed to the Court, which in an April 
2006 order, vacated the Board's April 2004 determination.  In 
its order, the Court directed VA to consider whether, under 
38 C.F.R. § 3.109(b), a July 1991 document from the veteran 
constituted a written request for an extension of time to 
file a Substantive Appeal in connection with a June 1991 SOC 
that had followed the veteran's January 1991 NOD with a 
January 1991 rating action.  

In December 2006, the Board remanded this case to the RO to 
adjudicate in the first instance whether, under 38 C.F.R. 
§ 3.109(b), the veteran's July 1991 VA Form 21-4138, on which 
he requested his claim for an increased rating for his right 
calf gunshot be deferred pending the adjudication of his 
newly raised gunshot wound to the right arm claim constituted 
a request for an extension of time, for good cause, to file a 
Substantive Appeal to perfect an appeal of a January 1991 
rating action that addressed the evaluation of his right calf 
gunshot wound.  In a rating decision that was issued to the 
veteran as part of the June 2007 SSOC, the RO determined that 
because good cause was not shown, the time limit during which 
the veteran could perfect his appeal by filing a Substantive 
Appeal was not extended.  

Appellate review is initiated by a NOD and completed by 
receipt of a Substantive Appeal after an SOC has been 
furnished.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An NOD 
or Substantive Appeal must be filed with the VA office from 
which the veteran received notice of the determination being 
appealed unless notice has been received that the applicable 
VA records have been transferred to another VA office.  
38 C.F.R. § 20.300.

A Substantive Appeal is timely if it is received within one 
year of the date the veteran was notified of the denial of 
the claim, or within 60 days after the SOC was issued, 
whichever period is later.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b).  The 60-day period may be extended for 
a reasonable period, on request, for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  Regulations further specify that a 
request for such an extension must be in writing and must be 
made prior to expiration of the time limit for filing.  
38 C.F.R. § 20.303.

In this case, the veteran filed a NOD received by the RO in 
January 1991 as to the issue of entitlement to an increased 
rating for residuals of a gunshot wound injury of the right 
calf that was denied earlier that month.  A June 1991 SOC was 
issued in connection with the claim.  The veteran was 
instructed as to what was necessary in order to appeal the 
issue at hand.  Specifically, he was provided a VA Form 1-9, 
Substantive Appeal, and also told what to do if he needed 
more time.  A Report of Contact dated June 13, 1991, reflects 
that the RO explained to the veteran his appellate rights and 
the necessity of filing a Substantive Appeal.  Although the 
veteran asked for a deferment of the issue when he amended, 
i.e., filed a new claim for a compensable rating for a 
gunshot wound injury of the right arm, he has never submitted 
a Substantive Appeal to the issue of entitlement to an 
increased rating for residuals of a gunshot wound of the 
right calf.  

The veteran had until January 1992 to perfect an appeal of 
the issue relevant here or a request for an extension could 
have been made for good cause.  See 38 C.F.R. § 20.303.  
Here, although the veteran's July 1991 statement represents a 
request for an extension of time to file a Substantive 
Appeal, good cause was not shown to extend the period for 
filing a Substantive Appeal of the January 9, 1991, rating 
decision.  Further, at no time since VA issued the veteran an 
SOC on June 11, 1991, has the veteran has filed a Substantive 
Appeal to perfect an appeal of the RO's January 9, 1991, 
rating decision.  

In light of the foregoing, the Board concludes that the 
veteran has not perfected a timely appeal of the RO's January 
9, 1991, rating decision that denied his claim of entitlement 
to an increased rating for the residuals of a gunshot wound 
injury to the right calf.  Accordingly, the Board thus has no 
jurisdiction to decide this claim and it must be dismissed.  


ORDER

As the veteran did not file a timely Substantive Appeal with 
respect to the January 1991 rating action that denied an 
increased evaluation for residuals, gunshot wound injury of 
the right calf, the appeal is dismissed.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


